UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report:February 25, 2014 (Date of earliest event reported:February 24, 2014) HAVERTY FURNITURE COMPANIES, INC. (Exact name of registrant as specified in its charter) Maryland 1-14445 58-0281900 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 780 Johnson Ferry Road, Suite 800, Atlanta, Georgia 30342 (Address of principal executive officers) ( Zip Code) Telephone number, including area code: (404) 443-2900 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On February 24, 2014, Haverty Furniture Companies, Inc. (“Havertys”) issued a press release regarding its results of operations for the quarter and year ended December 31, 2013, a copy of which is furnished under this Item 2.02 as Exhibit 99.1 hereto. The attached Exhibit 99.1 is not filed, but is furnished to comply with Regulation FD. The information disclosed in this Item 2.02 Current Report on Form 8-K is not considered to be “filed” for purposes of Section 18 of the Securities and Exchange Act of 1934 and is not subject to the liabilities of that section. Item 9.01Financial Statements, Pro Forma Financial Information and Exhibits (c)Exhibits 99.1Press Release dated February 24, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HAVERTY FURNITURE COMPANIES, INC. February 25, 2014 By: Jenny Hill Parker Senior Vice President, Secretary and Treasurer
